Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 26 and 42 are allowed because of following reasons:
Erbach (US D495347) discloses a liquid separator comprising: a housing which comprises an at least partially cylindrical wall defining a separation chamber, closed at one end by a base and at the other end by a lid in which there is a gas outlet for the discharge of the treated gas, wherein the liquid separator having an inlet for a liquid-gas mixture to be treated, wherein the inlet is located in the lid so that the liquid-gas mixture tangentially enters the separation chamber in the space between the wall and the shield, wherein an outer diameter of the lid is smaller than an outer diameter of the cylindrical wall of the housing and/or an outer diameter of the base is smaller than the outer diameter of the cylindrical wall of the housing wherein the inlet is designed as a duct in and through a top portion of the lid in a way such that the liquid-gas mixture entering the separation chamber tangentially enters as a cyclone or vortex-shaped flow to project the liquid-gas mixture against an inner wall of the sleeve, and wherein a cross section of the duct, seen in the flow direction of the liquid-gas mixture, gradually changes from mostly circular to D-shaped and then changes to C-shaped, wherein the opening of the C-shape is facing towards the sleeve and the duct is bent at least at the C-shaped cross-section and follows a shape of the housing (figs. 1-5).

Clark et al (US 3470678; hereinafter Clark) discloses wherein the housing wall is made up of a sleeve (25) around which a composite is fitted or wound and the composite is fitted at least partly over or around the lid and base.
However, it would not obvious to one ordinary skill in the art before the effective filing date of the invention was made to combine Erbach and Clark, because there is no motivation to modified the housing wall to have a composite housing wall and it would be hindsight to provide the housing wall is made up of a sleeve around which a composite is fitted or wound.
Claims 27-33, 36-41 and 43-47 depend on claim 26; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773